Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 1 of 15 PageID #: 172




                                               07/16/2020

  Experian
  NCAC
  P.O. Box 2002
  Allen, Texas 75013

  Re:      Consumer Name: Thomas L. Whittaker
           Home Address: 2260 E. 75th St. Indianapolis, IN 46240
           SSN:
           My Date of Birth:
           Credit Report No. / Date of Credit Report: 0643-7972-32 / January 15, 2020
           Reinvestigation Report No / Date: 0108-3877-55 / February 2, 2020

  Sent Via Certified Mail No.: 7019 2280 0000 1171 4663

               REQUEST TO BLOCK CREDIT REPORTIN INFORMATION
          PURSUANT TO SECTION 605B OF THE FAIR CREDIT REPORTING ACT

  To Whom It May Concern:

         Your company provided me with consumer credit reports containing fraudulent
  information. I identified the specific information that is not mine and is harming my credit rating.
  I am a victim of identity theft. I have disputed this information to you three times to no avail,
  even after providing an official police report, an affidavit of fraud filed with the Marion, County
  Indiana Superior Court, and an FTC Report reference number (Ref. No. 117200750). Aside from
  your response to my first dispute in which you provided information on identity theft and that
  you added a consumer statement to my report, you have wholly failed to address my disputes and
  otherwise issue any responsive correspondence.

          I am now explicitly requesting that you BLOCK the below-indicated information
  immediately pursuant to Section 605B of the Fair Credit Reporting Act as it resulted from
  identity theft. In support thereof, I am including (1) the police report from the Kennewick,
  Washington Police Department (under the Fair Credit Reporting Act, this report qualifies as an
  “identity theft report”); (2) an affidavit of fraud filed with the Marion County, Indiana Superior
  Court; (3) a copy of my driver’s license; (4) a copy of a utility bill; and (5) a complete list of the
  addresses I have lived at for the last two years. Please BLOCK the below-indicated
  information immediately.

  Incorrect Furnisher Account Information

        1) Furnisher Name/Address: Bank of America
           Furnisher Acct. No.:
           Opened: Jan. 2018

        2) Furnisher Name/Address: US Bank
           Furnisher Acct. No.:
           Opened: Oct. 2017

                                                                                       Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 2 of 15 PageID #: 173




     3) Furnisher Name/Address: US Bank
        Furnisher Acct. No.:
        Opened: Oct. 2017

  Incorrect Inquiries Shared With Others

     1) Entity Requesting Inquiry: Bank of America
        Requested On: 01/30/2018
        Reason: Unspecified

  Incorrect Inquiries Shared Only With Me

     1) Entity Requesting Inquiry: Bank of America
        Requested On: 09/05/2018

     2) Entity Requesting Inquiry: Credit One Bank
        Requested On: 08/28/2018; 08/01/2018; 06/26/2018

     3) Entity Requesting Inquiry: All Tran Financial LP
        Requested On: 08/09/2018

     4) Entity Requesting Inquiry: US Bank – Recovery
        Requested On: 07/24/2018

     5) Entity Requesting Inquiry: Bank of America
        Requested On: 03/22/2018

     6) Entity Requesting Inquiry: Bank of America
        Requested On: 03/22/2018 (There were two requests on this date)

     7) Entity Requesting Inquiry: Bank of America
        Requested On: 01/30/2018

     8) Entity Requesting Inquiry: CIC Experian Consumer SE
        Requested On: 09/08/2017

  Inaccurate Personal Information

     1) The following address is incorrect—I have never lived at this address. I have never lived
        in Washington State.

                3600 W. 42nd Ave.
                Kennewick, WA 99337-2628

     2) The following name information is incorrect—the attending name identification numbers
        are not affiliated with me or my personal information in any way.

                Thomas L Whittaker (Name identification number:

                                                                                  Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 3 of 15 PageID #: 174




                Thomas Whittaker (Name identification number:

     3) The following telephone numbers are incorrect—these numbers do not belong to me and
        they have never belonged to me before.

                509 209 8643 (Residential)
                509 396 1366 (Cellular)

     4) The following former or current employers are incorrect—I do not work for these
        employers and I have never worked for these employers before.

                Kennewick General Hospital
                Cary School District

         This request to BLOCK the above-indicated information is not being made in error as
  evidenced by three prior disputes. This request to BLOCK the above-indicated information is not
  being made on the basis of any misrepresentation of fact relevant to the request to block as
  evidenced by the Kennewick, Washington police report, notarized affidavit of fraud filed with
  the Marion County, Indiana Superior Court, and FTC report reference number. And, I have not
  obtained possession of goods, services, or money as a result of the transactions which I am
  requesting be BLOCKED.

  Thank you and I look forward to your immediate reply.

                                             Sincerely,



                                             /s/Thomas L. Whittaker




                                                                                 Exhibit T
    Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 4 of 15 PageID #: 175
                                                Incident/Investigation Report
                    Agency: KPD                    Case Number:                                       Date: 05/04/2020 12:22:52



                                                   Incident Information
Date/Time Reported          Occ From Date/Time         Date/Time Found           Officer
04/01/2020 11:12            04/01/2020 11:12           04/01/2020 11:12          (1130) VALDEZ, TONY
Incident Location
3600 W 42ND AVE, KENNEWICK, WA




                                                                Charges
         Charge Type Description                                                                                 Statute                 UCR
                                                                                                                                             ¨ Att
    1    State       IDENTITY THEFT                                                                           9.35.000                   26F þ Com
Alcohol, Drugs or Computers Used       Location Type                       Premises Entered   Forced Entry       Weapons
¨ Alcohol ¨ Drugs ¨ Computers          RESIDENCE / HOME / APT /                               ¨ Yes þ No          1.
Entry                      Exit                     Criminal Activity                                              2.
                                                                                                                   3.
Bias Motivation                     Bias Target                          Bias Circumstances                      Hate Group




                                                                Victims
Seq. #      Type                     Injuries                                                  Residency Status                  Ethnicity

    1       INDIVIDUAL               None                                                                                        Non-Hispanic
Name(Last, First, M)                                                                               Race      Sex           DOB                 Age
WHITTIAKER, THOMAS LEE                                                                            W          M                                   60
Address                                                                                                                     Home Phone
2260 E 75TH ST, INDIANAPOLIS, IN 46240                                                                                      (317) 626-0517
Employer Name/Address                                                                                                       Business Phone


Victim of Crimes                                                                                                            Cell Phone
1




Report: r_lw1ni.frx                                              Page 1 of 4
                                                                                                                        Exhibit     T
                                                                                                                          05/04/2020 12:22:52
    Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 5 of 15 PageID #: 176
                                             Incident/Investigation Report
                    Agency: KPD                      Case Number:                                       Date: 05/04/2020 12:22:52




                                                               Property
 Seq. #     Description                                                              Serial Number                  Make/Model
   1        IDENTITY NAME
Owner                                                                                License / State                Color
 WHITTIAKER, THOMAS LEE
Status                              Status Officer                            Quantity        Units of Measure         Value
 STOLEN                             (1130) VALDEZ, TONY                              1.00                              $1.00
Gun Type                  Caliber                     Finish                  Grip                                  Gun Stock


Condition                 Gun Test              Test Type                     Sight Test               Sight Type
                          ¨ Yes þ No                                           ¨ Yes þ No
Property Notes
Name of: WHITTIAKER, THOMAS LEE

Property Code changed from 66 to 77 by User TVALDEZ 04/01/2020




Report: r_lw1ni.frx                                             Page 2 of 4
                                                                                                                      Exhibit     T
                                                                                                                        05/04/2020 12:22:52
    Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 6 of 15 PageID #: 177
                                               Incident/Investigation Report
                   Agency: KPD                       Case Number:                                         Date: 05/04/2020 12:22:52




                                                           Notes/Narrative
20-12656
Identity Theft - Report
3600 W 42nd Ave - Residence
Officer Tony Valdez, K37 (1130)
Report Date/Time: 04/01/2020 11:12 Hrs.

Synopsis:
On the reported date and time, the victim called police to report his identity was stolen and three (3) credit cards were open in his name. At this
time there are no suspect(s) or leads.

Report:
On Wednesday, April 1, 2020 at 11:12 hours, I was on routine uniformed patrol for the City of Kennewick Police Department which is in Benton
County when I was dispatched to an identity theft report by phone.

I called the reporting party and victim, Thomas Whittiaker, who advised that someone had stolen his identity and used his personal information to
open at least three credit cards in his name using the address of 3600 W 42nd Ave, Kennewick, WA 99337-2628 and using the phone numbers of
(509) 209-8643 for the home and (509) 396-1366 for the cell phone.

Mr. Whittiaker advised he has never lived in Kennedwick, WA and lives in Indiana. Mr. Whittiaker gave me his listed information for this report
and advised he did not open these credit cards.

I checked the address of 3600 W 42nd Ave and discovered it was a physical address and two story home in the City of Kennewick and in a newer
subdivision.

I searched I/Leads for the phone number of (509) 209-8643 and found no one associated with that number. I completed two unreliable internet
searches of this phone number and both times it came back to a phone in Spokane, WA with no other information.

I then searched I/Leads for the phone number of (509) 396-1366 and found no one associated with that number. I also completed two unreliable
internet searches of this phone number and both times it came back to a phone in Kennewick, WA with no other information.

At this time, Mr. Whittiaker advised that he did not have any information on the credit cards except one had made an on-line purchase at Fred
Meyer Store at https://www.fredmeyer.com/. Mr. Whittiaker advised that he would forward any further documents or information for this report
to include any location where the credit cards were used within the City of Kennewick. He would also give this report`s case number to the credit
agencies and his attorney.

I contacted the homeowner of 3900 W 42nd Ave and updated them on this case and that their address was used. They did not know anything
about the victim or anything strange by mail at their home. He did say that he was a realtor and people have access to his address and last year he
was also a victim of credit card identity theft.

Disposition: At this time, there are no suspect(s) or leads. Case Closed pending further information.

Complete.

Officer Tony Valdez, K37 (1130)



________________________________


Report: r_lw1ni.frx                                                 Page 3 of 4
                                                                                                                       Exhibit     T
                                                                                                                         05/04/2020 12:22:52
   Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 7 of 15 PageID #: 178
                                        Incident/Investigation Report
                Agency: KPD                  Case Number:               Date: 05/04/2020 12:22:52

OCCURED IN 2017 AND 2018
CALL RP
** LOI search completed at 04/01/20 11:12:02
** Case number KPD2012656 has been assigned for KPD:KPD




Report: r_lw1ni.frx                                       Page 4 of 4
                                                                                 Exhibit     T
                                                                                   05/04/2020 12:22:52
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 8 of 15 PageID #: 179




                                                                  Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 9 of 15 PageID #: 180




                                                                  Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 10 of 15 PageID #: 181




                                                                   Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 11 of 15 PageID #: 182




                                                                   Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 12 of 15 PageID #: 183




                                                                   Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 13 of 15 PageID #: 184




                                                                   Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 14 of 15 PageID #: 185



   Thomas Lee Whittaker

   Addresses for past 3+ years:



   3742 Haverhill Drive

   Indianapolis, IN 46240

   February 1994 to June 30, 2017



   11821 W Grandview Drive

   Columbus, IN 47201

   July 1, 2017 to August 10, 2017

   Our owned lake house – interim residence after sale of the Haverhill house and awaiting completion of
   the new home on 75th Street in Indianapolis.



   2260 E 75th Street

   Indianapolis, IN 46240

   August 11, 2017 to present




                                                                                        Exhibit T
Case 1:20-cv-02816-JMS-MJD Document 1-22 Filed 10/30/20 Page 15 of 15 PageID #: 186




                                                                   Exhibit T
